Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 12/13/2021 has been entered.
Claims 13, 15, 16, 20, 27, have been amended. 
Claims 14, 17-19, 23-26, 28-29 are cancelled.
Claims 13, 15-16, 20-22 and 27 are being considered on the merits.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:



Claims 20-22 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by or in the alternative unpatentable over Singer et al. (US 5,202,146, hereinafter R1).
Claim 20 is a product by process claim. Claims 21-22 recite certain steps of producing the vanilla extract. 
R1 discloses a flavoring composition comprising natural vanilla extract (Example 2). 
Claim 20 is limited to a flavoring composition comprising a vanilla extract comprising 80% of maximum vanillin that can be extracted from vanilla beans. However, a flavoring composition, as recited in claim 20, may contain any amount of vanilla extract depending on its final use. Therefore, whether the vanilla extract is a concentrated/strong extract or it is a regular strength extract, its amount in the flavoring composition changes. In the alternative, it would have been obvious to use a vanilla extract to produce a flavoring composition using vanilla extracts of various vanillin concentrations. An extract with a higher vanillin concentration is used at a lower dose to produce the flavoring composition. 
Claim 27 is rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by or in the alternative obvious over Bartnick et al. (US 2005/0074519, hereinafter R2)
 Claim 27 is limited to a vanilla extract whose vanillin content is 80% of the maximum extractable vanillin from vanilla beans.
R2 discloses a vanilla extract that has been produced using enzymes (glucosidase, claim 20) and extraction solvents (ethanol). 
The natural vanilla extracts or other botanical extracts produced may provide the same degree of flavoring at lower concentrations than conventionally produced natural extracts. (Abstract)
R2 discloses the preparation of 2.4 fold natural vanilla extract. (Example 1)
Since R2 discloses that the vanilla extract can be used at a lower concentration, it is evident that the vanilla extract comprises high concentrations of the flavoring components including vanillin. 
It is noted that a vanilla extract may be concentrated or diluted using ethanol. However, the limitation “vanillin content of at least 80% of the theoretically obtainable maximum vanillin yield” relates to the efficiency of the process of producing the extract. However, the flavor at a given concentration of vanillin will be the same as any other natural vanilla extract having the same concentration of vanillin. 
Therefore, the vanilla extract as presently claimed and the extract of prior art are the same or substantially the same. 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

Claims 13-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thomas et al. (US 2008/0181989, hereinafter R3) in view of Bartnick et al. (US 2005/0074519, hereinafter R2)

Claim 13 has been amended to recite a beverage comprising a vanilla extract without off-notes and having a vanillin content of at least 80% of the theoretically obtainable maximum vanillin yield. Claim 13 is a product by process claim. 
R3 discloses vegetable based beverages having delicious flavor. (Abstract)
Claim 13 - The beverage comprises vanilla extract. ( [0007] and  claim 2)
While R3 does not disclose a process for producing the vanilla extract that is used in the beverage, any vanilla extract would have been a suitable “vanilla extract” to be used in producing the beverage of claim 13. A suitable vanilla extract to be used in the beverage is that of Bartnick et al. (US 2005/0074519, hereinafter R2) as outlined above. Bartnick et al. discloses that their vanilla extract is a concentrated extract and can be used at lower concentrations than a conventionally produced extract. 
Claims 15 and 16 are process steps that are well-known in the art. R2 discloses the steps of producing a vanilla extract. 
Applicant has tried to portray the vanilla extract as a special vanilla extract that comprises a high concentration of vanillin. However, the concentration of vanillin in the final extract depends on the process used. The concentration of vanillin may also be increased or decreased by either concentrating the extract or diluting the extract with ethanol as known in the art. It is true that a concentrated vanilla extract may be used at 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455. The examiner can normally be reached Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMID R BADR/Primary Examiner, Art Unit 1791